Citation Nr: 0211347	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1988 to May 
1993.  Service in Southwest Asia during the Persian Gulf War 
is indicated.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, denied service connection for PTSD.

Based on the veteran's statements in the substantive appeal 
(VA Form 9) he filed in January 2000, it appears that he is 
raising the issue of entitlement to VA disability pension.  A 
review of the claims folder indicates that this issue has not 
yet been adjudicated by the RO; thus, it is referred to the 
RO for appropriate initial adjudication.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The medical evidence of record does not demonstrate that 
the veteran has PTSD based on a verified stressful in-service 
event.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue in this case in 
August 1998.  The case has now been reviewed under the VCAA.  
The veteran was advised of the VCAA and implementing 
regulations in a supplemental statement of the case (SSOC) 
issued in April 2002.  After reviewing the claims folder, the 
Board finds that there has been substantial compliance with 
the pertinent mandates in the VCAA and implementing 
regulations.  In the August 1998 RO decision, in a statement 
of the case issued in December 1999, and in the April 2002 
SSOC, the veteran was given notice of the information and 
medical evidence necessary to substantiate the claim at issue 
in this case, and of what was of record.  

The RO has obtained all identified pertinent medical records 
from VA medical facilities and from the appropriate service 
departments.  There is no indication that there is any 
relevant evidence outstanding.  The RO reviewed this case 
under the VCAA in April 2002 and notice was sent to the 
veteran.  The veteran is not prejudiced by the Board's review 
of the case based on the current record. 




Background

Service personnel records reflect that the veteran served in 
Southwest Asia aboard the USNS Mercy, and his military 
occupational specialty was "Hospital Corpsman."  The DD 
Form 214 shows that he received the National Defense Service 
Medal, a Navy Unit Commendation; a Navy "E" award; a 
Southwest Asia Service Medal with a bronze star; a Sea 
Service Deployment Ribbon; and a Kuwait Liberation Medal.  

Essentially, the veteran contends he is entitled to service 
connection for PTSD on account of stressors he endured during 
the Persian Gulf War.  Specifically, he reports that before 
reporting for duty aboard the USNS Mercy, he was stationed 
with a U.S. Marine Corps unit assigned on a 
reconnaissance/security mission in Khafji, Saudi Arabia.  The 
Marine unit was to secure an area to the front of assembling 
allied forces, approximately from January 1991 to February 
1991.  The veteran has reported that he witnessed the 
following traumatic events while he was stationed with the 
Marine unit:  1) he knew fellow service-members who were 
killed in a Scud missile attack on an American barracks in 
Dhahran; 2) he saw the bodies of American prisoners of war 
(POWs) who had been tortured and left to die, and assisted in 
burning their corpses while being told they "died in a 
helicopter crash"; and 3) he witnessed Iraqi POWs being shot 
to death by the American troops who guarded them, and he was 
assaulted (resulting in injuries to his hands) when he 
refused to use his pistol to shoot the Iraqi POWs who were 
not killed initially.  

The service medical records indicate that the veteran was 
treated for numerous medical disorders during service, 
including tension and migraine headaches, hypertension, and 
several orthopedic conditions.  The records show the veteran 
was treated for on numerous occasions for disorders relating 
to his thumbs and hands during service.  The records do not 
indicate that any hand or thumb injury was the result of the 
veteran being physically assaulted.  

Other service medical records include an April 1990 
psychiatric consultation record showing that the veteran 
complained of migraine headaches and occasional anxiety 
attacks.  The physician and veteran discussed the 
relationship between the stress of separation from his family 
and the development of stress-related or stress-aggravated 
illnesses such as hypertension, vascular headaches, and 
anxiety disorder.  The diagnosis, in pertinent part, was 
anxiety attacks, partial expression with hyperventilation.  
On a mental health consultation in September 1990, the 
veteran complained of persistent frustration, mood swings, 
depression, and anger.  His primary source of unhappiness 
appeared related to his work situation, and he indicated that 
he had always experienced difficulties with mood swings.  The 
diagnosis was mixed personality features not fully 
constituting a disorder, with compulsive and passive 
aggressive traits, which existed prior to his service.  

During an April 1991 in-service consultation with a VA social 
worker, the veteran complained of continuing headaches and 
anger.  The social worker recommended that the veteran be 
evaluated and treatment of possible bipolar disorder.  A 
mental health clinic record dated in December 1992 shows that 
the veteran had serious problems with his hands, which 
causing him to fear losing the use of his hands and becoming 
a cripple.  In connection with that fear, the veteran 
reportedly showed symptoms of sleeplessness, weight gain, 
lost motivation, excessive worry, feeling helpless, and 
occasional ideas of "being better off dead."  The 
diagnosis, in pertinent part, was depression.  The remainder 
of the service medical records are negative for diagnosis of 
mental health problems.  

Post-service medical evidence includes a VA examination 
report, dated in November 1992, related to the veteran's 
claims of service connection for disorders unrelated to PTSD.  
He complained to the physician of headaches and hypertension.  
He did not report symptoms related to a psychological 
disorder, or report that he experienced traumatic events 
during service.  He did not relate his thumb and hand 
problems to an assault during service.  The diagnosis was 
several musculoskeletal problems, history of a minor injury 
to the right eye, tension and migraine headaches, morbid 
obesity, and hypertension.  

The record reflects that, by May 1994 decision, the RO 
granted service connection for numerous disorders, including 
tension and migraine headaches, hypertension, and orthopedic 
conditions, as the service medical records revealed treatment 
the veteran for received for same during service.

VA hypertension and neurological examinations in January 1996 
revealed diagnosis of well-controlled hypertension and 
progressive migraine headaches, with aura.  

VA outpatient records dated from March to October 1996 
include psychiatric clinic reports indicating the veteran 
continued to experience anxiety attacks.  In a March 1996 VA 
psychiatric outpatient record, it was noted that the veteran 
was involved in combat during the Persian Gulf War.  The 
veteran did not relate any service-related traumatic 
experiences.  Axis I diagnosis was panic disorder; Axis II 
diagnosis was deferred; and Axis II diagnosis was sleep 
difficulties, migraine headaches, and hypertension.  A May 
1996 outpatient record indicates that the veteran complained 
of recurrent nightmares about his Persian Gulf War 
experiences, with infrequent episodes of flashbacks and 
intrusive thoughts of the war.  The diagnosis, in pertinent 
part, was panic disorder with PTSD symptoms.  

The outpatient records further indicate that the veteran 
enrolled in a Trauma Recovery Program at a VA medical 
facility in June 1996.  In June 1996, the veteran reported 
that he experienced intrusive thoughts and dreams of events 
which occurred while he was "stationed for several weeks in 
an isolated facility on an island, which received many [S]cud 
missile attacks, and long periods of time without 
communication, wearing gas masks, [and] not knowing what was 
happening."  He described having nightmares about the war, 
particularly his time spent living in a "prison" with the 
Marine unit.  He also complained of distress over losing 
eight of his friends in a Scud missile attack.  Outpatient 
records dated in June 1996 show that Axis I diagnosis was 
anxiety disorder, with panic, phobic, and PTSD traits.  Axis 
II diagnosis was personality disorder, not otherwise 
specified, provisional.  An Axis I diagnosis in July 1996 was 
anxiety disorder, not otherwise specified, with panic attacks 
and agoraphobia.  An October 1996 VA outpatient report 
showing an Axis I diagnosis of anxiety disorder, not 
otherwise specified, with PTSD and panic disorder features; 
and personality disorder not otherwise specified, with 
narcissistic traits. 
On VA PTSD examination in February 1997, the veteran reported 
that he had frequent nightmares of being housed in a prison 
when his unit first arrived in the Middle East.  He dreamed 
of POWs being killed, and watching their bodies being burned.  
He did not recall the names of any fellow servicemen present 
during that incident.  He reported that the POW camp was just 
outside of Khafji, Saudi Arabia.  He recalled that the 
killing of the Iraqi POWs was allegedly in retaliation for 
the several Marine POWs who were killed by Iraqi soldiers.  
The veteran also reported that he had dreams of a medical 
patient (identified by name as "Leaptrott") for whom he 
cared for five months at an Army Hospital in Tacoma, 
Washington, before that patient died in 1990.  Axis I 
diagnosis was panic disorder with agoraphobia; and PTSD, 
delayed onset (provisional).  Axis II diagnosis was 
personality disorder, not otherwise specified, with 
narcissistic traits, by history.  Axis III diagnosis was 
hypertension and orthopedic problems.  Axis IV diagnosis was 
unemployment, inadequate finances, separation and impending 
divorce, and living alone.  The physician commented:

The veteran has reported experiencing 
symptoms that meet the diagnostic 
criteria for PTSD.  The diagnosis of PTSD 
is shown as being provisional because no 
documented validation of the combat 
stressors described by the veteran was 
available at the time of examination 
today.  Some information was recorded 
during the interview which may assist in 
the retrieval of relevant documentation.  

In response to a request from the RO, the veteran furnished a 
letter dated in February 1997 which described the in-service 
traumatic events he alleges to have experienced.  The RO 
forwarded a copy of the veteran's letter to the United States 
Armed Services Center for Research of Unit Records 
(USASCRUC), along with a request that the USASCRUC 
investigate and respond with any information that might 
verify the alleged in-service stressors.  

The USASCRUC reported that the Persian Gulf registry 
indicates the veteran served in Southwest Asia during Desert 
Storm, and that the USNS Mercy, the veteran's unit of 
assignment, was located in and around the Persian Gulf.  
Enclosed with the letter was a copy of a Defense and Arms 
Control paper, "Casualties and Damage from Scud Attacks in 
the 1991 Gulf War," that documents Scud missile launches 
toward Dhahran in January and February 1991.  The only 
casualties reported were on February 25, 1991, when a Scud 
missile hit a U.S. military barracks in Dhahran, killing 28 
U.S. military personnel and injuring 98 more.  An extract 
from the 14th Quartermaster Detachment lists the casualties.  
The USASCRUC also informed that U.S. Army casualty files did 
not list a serviceman named "Leaptrott" as dying in 1990.  

The USASCRUR also enclosed an extract from a history entitled 
"With the 1st Marine Division in Desert Shield and Desert 
Storm" which documents that Khafji was in the Saudi Army 
sector and was defended by the 2nd Brigade of the Saudi 
Arabian National Guard, a mechanized infantry unit.  The only 
Marines in the Saudi sector were liaison officers attached to 
the brigade, training advisors from Task Force Tar, and 
reconnaissance teams from the 3rd Platoon, and Company A, 3rd 
Reconnaissance Battalion (attached to the 1st Reconnaissance 
Battalion).  The extract shows no mention of 14 Marines being 
killed as a result of enemy torture or a helicopter crash.  
The USASCRUR stated that in order to provide research 
concerning casualties, the veteran must provide more specific 
information, including, in part, the most specific dates 
possible, full names of individuals involved, and complete 
unit designation to the company level.

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, his uncorroborated testimony 
is insufficient to establish the alleged noncombat stressor.  
Credible supporting evidence is required.  38 C.F.R. 
§ 3.304(f); Dizoglio v Brown, 9 Vet. App. 163 (1996).

Prior to June 18, 1999, (the effective date of 38 C.F.R. 
§ 3.304(f)) and at the time of the August 1998 RO decision on 
appeal, the old requirements for service connection for PTSD 
were:  medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1995).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  The 
prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, the Board concludes 
that the probative medical evidence has not established 
service connection for PTSD under either the new or old 
regulation pertaining to service connection for PTSD.  In 
rendering this conclusion, the Board notes that the substance 
of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, a clear 
(emphasis added) diagnosis of PTSD is not required but 
otherwise the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis of PTSD, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001).  In this case, as explained below, there 
is medical evidence of PTSD.  The primary impediment to a 
favorable decision on this issue is the absence of a verified 
stressor.  Therefore, because the general requirements of the 
regulation have not been substantively changed as pertains to 
this veteran, the Board finds that he was not prejudiced by 
not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (2).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

VAOPGCPREC 12-99 makes a distinction between "engaged in 
combat with the enemy" and "in a theater of combat 
operations" or "combat zone," including that the veteran 
have personally participated in the events.  Participation in 
a "campaign" or "operation" would not, in itself, 
establish that the veteran engaged in combat with the enemy.  
Id.  On the facts of this case, there is simply no military 
citation or supportive evidence that the veteran engaged in 
combat with the enemy.  In this case, given the veteran's 
military occupational specialty, and upon consideration of 
all of his service personnel records and other evidence of 
record, the Board finds that the service medical and 
personnel records do not evince combat duty.  

Because it has not been shown that the veteran engaged in 
combat with the enemy, his lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  The 
Board finds that the service records or other evidence of 
record does not corroborate, substantiate, or verify the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  With regard to the in-service stressors 
reported by the veteran, many are vague as to details, and, 
as noted by the USASCRUR, are therefore unverifiable.  For 
example, the veteran's report that he witnessed the corpses 
of U.S. troops being burned, or the shooting of Iraqi POWs, 
did not include specifics as to dates, location, or names.  
The veteran has not identified by name the comrades he 
allegedly knew that were victims of a Scud missile attack.  
As noted above, despite attempts to verify reported stressors 
through the USASCRUC, said service department responded that, 
based on available evidence and department records, none of 
the veteran's reported in-service stressors could be 
verified, to include the purported death of a friend named 
"Leaptrott."  Further, none of the service medical record 
entries note a history of stressful events or of 
symptomatology associated with stressful events related to 
the veteran's service in the Persian Gulf.

In this case, the evidence of record includes various 
diagnoses of PTSD, most recently on thorough VA examination 
in February 1997.  None of the PTSD diagnoses, however, is 
based on a history which included a verified in-service 
stressor.  The Board is aware that several psychiatrists have 
noted the veteran's reported in-service stressors, and have 
related, to at least some degree, his current PTSD diagnosis 
to his service in the Persian Gulf.  However, the Board is 
not bound to accept the opinions of physicians or 
psychologists whose diagnoses of PTSD were based on an 
unverified history of stressful incidents as related by the 
veteran.  "Just because a physician or health care 
professional accepted appellant's description of his [in-
service traumatic] experiences as credible, and diagnosed the 
appellant as suffering from PTSD, does not mean the [Board] 
is required to grant service connection for PTSD."  Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  The U.S. Court of 
Appeals for Veterans Claims (the Court) has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West, 7 Vet. App. 
70.  The veteran's own service records do not mention the 
stressors, the USASCRUC could not corroborate the stressors, 
and the veteran has not provided names or other details which 
are required to attempt verification.  The veteran has 
submitted no independent evidence to show that his alleged 
stressors actually occurred. 

As the medical evidence in this case does not demonstrate a 
diagnosis of PTSD which is based on a verified stressful in-
service event, the Board must find that PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304(f).  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.  The preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD and the veteran's appeal is denied.  38 
C.F.R. § 3.304(f).  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

